Citation Nr: 1449477	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10 44-810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for a sleep disorder.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1989 to September 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

During a May 2014 point of contact, the Veteran raised the issue of entitlement to service connection for a nerve disability of the upper extremities, other than the carpal tunnel syndrome currently on appeal.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his November 2010 VA Form 9, the Veteran requested a video conference hearing before a member of the Board.  The hearing was scheduled for July 2013 but the Veteran did not report for the hearing.

An April 2014 point of contact reflects that the Veteran claims he missed his July 2013 hearing because his accredited representative was unavailable for the hearing and his representative's organization would not give him his file to self-represent.  It is unclear from the record what transpired with respect to the original hearing.  Nonetheless, in order to afford the Veteran every opportunity to substantiate his claims, the Board finds that a remand is warranted to schedule the Veteran for a new Board hearing in accordance with his request.  See 38 C.F.R. § 20.704(d).

Accordingly, the case is REMANDED for the following action:


Schedule the Veteran for a Board hearing at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



